COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Miriam Blank v. Jack Nuszen

Appellate case number:    01-13-01061-CV

Trial court case number: 2008-51454

Trial court:              246th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a supplemental clerk’s record containing:

        “Petition to Modify Parent-Child Relationship and Request for Emergency
         Temporary Orders Hearing” (image no. 58401901; dated 04/20/2010)
        “Counterpetition to Modify Parent-Child Relationship” (image no. 58401900;
         dated 06/28/2010)

See TEX. R. APP. P. 34.5(c)(1). The special clerk’s record shall be filed in the First Court of
Appeals within 10 days of the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.


Judge’s signature: __/s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: March 10, 2015